FILED IN
                                                                                                    1st COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                   11/16/2015 11:14:44 AM
                                                         John D. Kinard                             CHRISTOPHER A. PRINE
                                                                                                            Clerk
                                                           DISTRICT CLERK
                                                 GALVESTON COUNTY, TEXAS

November 13, 2015

First Court of Appeals
Christopher A Prine Clerk of Court
301 Fannin 2nd floor
Houston TX 77002-2066

                                            NOTICE OF ASSIGNMENT ON APPEAL

IN RE: Cause No. 15-CV-0627, Styled TriState CareFlight, L.L.C. vs. Lyn Hailey- Filed in 10th District Court of Galveston
County, Texas

Dear Clerk:

Please find enclosed a copy of the notice of appeal filed in the above case. This case is assigned to the 1st Court of Appeals,
Houston, Texas.

Please note the following information:
Date of Appealable Order or Judgment: October 15, 2015
Notice of Appeal: November 13, 2015
Motion for New Trial filed: none filed
Request for Finding of Facts and Conclusions of Law filed: none filed
Trial Judge: Kerry Neves
Court Reporter: Gail Jalufka

Request is hereby made that all parties immediately file any designation of material to be included in the Clerk’s record. Any
Motions for Extension of Time to file the record on appeal must be filed directly with the Court of Appeals A copy of this
assignment letter is being mailed to all counsel of record. Please file mark the additional copy of this letter and return the same to
my office.

Sincerely,

John D. Kinard
 District Clerk
Galveston County, Texas

By: /s/ Linda Scott, Deputy




               60059thStreet,Room4001,GalvestonCountyJusticeCenter,Galveston,Texas77551Ͳ2388
                                       Phone(409)766Ͳ2424Fax(409)766Ͳ2292


Copy sent to




Lyn Hailey, Pro Se
PO Box 1766
2730 Gillespie
Crystal Beach, Tx 77650




Kristine E. McKitrick
Attorney for TriState CareFlight, L.L.C.
The Fuentes Firm
6046 FM 2920 #426
Spring TX 77379




Gail Jalufka, Court Reporter
HAND DELIVERED





               60059thStreet,Room4001,GalvestonCountyJusticeCenter,Galveston,Texas77551Ͳ2388
                                       Phone(409)766Ͳ2424Fax(409)766Ͳ2292

